DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
1.	Regarding claim 1 – An eNB comprising: a transceiver configured to communicate with a user equipment (UE) and configured to provide Long Term Evolution (LTE) connectivity for the UE, the UE configured to use radio resources of an LTE network and a wireless local area network (WLAN), and a controller configured to: request, over a dedicated interface, to a communication device for providing a connectivity between the UE and the WLAN, a load information and a channel utilization time information of the WLAN, receive, over the dedicated interface, the requested load information and the requested channel utilization time information from the communication device; and receive, from the communication device over the dedicated interface, WLAN information identifying at least one channel or frequency band of the WLAN.

3.	Regarding claim 5 - A method performed by an eNB comprising a communication module configured to communicate with a user equipment (UE) and configured to provide Long Term Evolution (LTE) connectivity for the UE, the UE configured to use radio resources of an LTE network and a wireless local area network (WLAN), the method comprising: requesting, over a dedicated interface, to a communication device for providing a connectivity between the UE and the WLAN, a load information and a channel utilization time information of the WLAN, receiving, over the dedicated interface, the requested load information and the requested channel utilization time information from the communication device, and receiving, from the communication device over the dedicated interface, WLAN information identifying at least one channel or frequency band of the WLAN.
4.	Regarding claim 6 - A method performed by a communication device configured to communicate with a user equipment (UE) and configured to provide a wireless local area network (WLAN) connectivity for the UE, the UE configured to use radio resources of a Long 
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-6 are allowable over the prior art of record.

Conclusion

Claims 1-6 being allowable, Prosecution On The Merits Is Closed in this application.


Rinne-Rahkola (US 2010/0235827 A1) discloses creation of multiple radio instances.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
6 April 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465